DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2017/0243089) in view of Hashimoto et al. (US 2007/0033341).
(1) regarding claim 1:
Takenaka ‘089 discloses an image processing apparatus (Fig. 1 and paragraph [0031]) comprising: 
one or more processors (controller unit 100 in Fig. 1); and 
a memory storing executable instructions which, when executed by the one or more processors (paragraph [0032]), cause the image processing apparatus to function as: 
a generation unit configured to generate data which is used for performing rendering process based on print data (paragraph [0042]-[0043], where based on print data, pages data is generated in order to perform the rendering process); and 
a rendering unit configured to generate a raster image by performing the rendering process based on the data (paragraph [0036] and [0044], where the RIP rasterizes the intermediate data).
Takenaka ‘089 discloses all the subject matter as described above except store the generated data in a non-volatile memory of the image processing apparatus in a case where memory shortage in a volatile memory of the image processing apparatus occurs
However, Hashimoto ‘341 teaches store the generated data in a non-volatile memory of the image processing apparatus in a case where memory shortage in a volatile memory of the image processing apparatus occurs (paragraph [0158]-[0164], where the data flushing is performed by moving data from a cache memory (volatile memory) to a non-volatile memory (hard disk) in the case where storage space is limited);
Having a system of Hashimoto ‘341 reference and then given the well-established teaching of Takenaka ‘089 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takenaka ‘089 to include the limitations as taught by Hashimoto ‘341 because it provides an  advantage because the utilization of a storage resource increases (paragraph [0012]).

(2) regarding claim 11:
Takenaka ‘089 further discloses wherein, in a case where the memory shortage in the volatile memory does not occur, the generation unit does not store the generated data in the non-volatile memory (paragraph [0044], where the data is stored in a buffer (volatile memory)).

(3) regarding claim 14:
Takenaka ‘089 discloses all the subject matter as described above except wherein, in a case where the memory shortage in the volatile memory occurs, the generation unit clears the volatile memory and subsequently stores the data in the non-volatile memory.
However, Hashimoto ‘341 teaches wherein, in a case where the memory shortage in the volatile memory occurs, the generation unit clears the volatile memory and subsequently stores the data in the non-volatile memory (paragraph [0158]-[0164], where the data flushing is performed by moving data from a cache memory (volatile memory) to a non-volatile memory (hard disk) in the case where storage space is limited, and the volatile memory gets flushed (cleared));
Having a system of Hashimoto ‘341 reference and then given the well-established teaching of Takenaka ‘089 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takenaka ‘089 to include the limitations as taught by Hashimoto ‘341 because it provides an  advantage because the utilization of a storage resource increases (paragraph [0012]).

(4) regarding claim 16:
Takenaka ‘089 further discloses wherein the instructions, when executed by the one or more processors, further cause the image processing apparatus to function as a printing unit configured to print the raster image generated by the rendering unit (paragraph [0039], printer engine 108).

(5) regarding claims 17 and 18:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2017/0243089) and Hashimoto et al. (US 2007/0033341). as applied to claims above, and further in view of Iwata et al. (US 2002/0163666).
(1) regarding claim 12:
Takenaka ‘089 and Hashimoto ‘341 disclose all the subject matter as described above except wherein the generation unit generates the data based on a drawing command generated from the print data.
However, Iwata ‘666 teaches wherein the generation unit generates the data based on a drawing command generated from the print data (paragraph [0177], where drawing commands are part of the pieces of information generated).
Having a system of Iwata ‘666 reference and then given the well-established teaching of Takenaka ‘089 and Hashimoto ‘341, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takenaka ‘089 and Hashimoto ‘341 to include the limitations as taught by Iwata ‘666 because when there is some failure in a resulting print and reprinting is required, this arrangement does not require reactivation of the application program but utilizes the intermediate print file for reprinting (paragraph [0031)]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2017/0243089) and Hashimoto et al. (US 2007/0033341). as applied to claims above, and further in view of Ozawa (JP 2010-280084, English Abstract has been used throughout the rejection).
(1) regarding claim 13:
Takenaka ‘089 and Hashimoto ‘341 disclose all the subject matter as described above except wherein the data include filling information related to filling in a page, composition information related to composition of objects on the page, and edge information related to edges of the objects on the page.
However, Ozawa ‘084 teaches wherein the data include filling information related to filling in a page, composition information related to composition of objects on the page, and edge information related to edges of the objects on the page (in SOLUTION, where information regarding filling in a page, positions of the object in a page and edge information are obtained).
Having a system of Ozawa ‘084 reference and then given the well-established teaching of Takenaka ‘089 and Hashimoto ‘341, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takenaka ‘089 and Hashimoto ‘341 to include the limitations as taught by Ozawa because it provides a technique by which electronic data including a lot of character objects and graphics objects can be rendered at a high speed (in PROBLEM TO BE SOLVED).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claim 15 discloses the unique and distinct limitations of “wherein the image processing apparatus operates in a multi-thread manner until the memory shortage occurs in the volatile memory, and operates in a single-thread manner after the occurrence of the memory shortage in the volatile memory”, either alone or in combination, the applied prior art does not teach the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675